DETAILED ACTION

The declaration under 37 CFR 1.130 filed 3/11/2022 is sufficient to overcome the rejection of claims 1-6, 8, 16-17, 20-22, 24, 32-34, 37, 40, 42-43 and 48-53 over the Einzinger reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, disclose, suggest or renders obvious the claimed system for exciton transfer comprising: a substrate comprising an inorganic semiconductor; an interlayer disposed on the substrate; an electron selective contact electrically connected to and disposed on a first surface of the substrate; a hole selective contact electrically connected to and disposed on the first surface of the substrate; and a layer disposed on the interlayer, wherein the layer comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation, wherein the interlayer is disposed between the substrate and the layer in combination with the interlayer materials claimed and the other claim limitations. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726